DETAILED ACTION
Status of Application
1.	The claims 1-18 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
4.	The information disclosure statements (IDS) submitted on 09/28/2020 and 04/14/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 7 and 16 contain limitations to an average secondary particle size of coated SiC. It is not clear from the claim language if this secondary particle size refers to particles of the coating, or a size of the coated SiC particles themselves. Because of this ambiguity, the metes and bounds of claims 7 and 16 are unclear and the claims are rejected under USC 112. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-2, 4-6, 8, 10-11, 13-15, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hinoki et al (US 2016/0122251) in view of Abe et al (JP S62-96367 A).
	Regarding claim 1, Hinoki et al teaches a method of forming a dispersion of silicon carbide and boron nitride. The method comprises forming an aqueous mixture particulates of the aforementioned ceramic materials. Hinoki teaches that the ceramic particles are given a negative charge (see paragraph 0070), and as such the silicon carbide and boron nitride have a charge sign that is the same as one another. Hinoki further teaches that the pH of the dispersion is set at 2-9; this range thus significantly overlaps and renders obvious the pH range of instant claim 1. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Hinoki et al teaches that the inventive dispersion comprising a polymeric dispersant, but does not specify that the dispersant can be a resin having a hydroxyl group. However, it would have been obvious to one of ordinary skill in the art to modify Hinoki in view of Abe et al in order to use the polymeric additive taught therein. Abe et al teaches a similar aqueous dispersion of silicon carbide and boron nitride, and teaches that a binding additive is advantageously included in order to raise the dispersibility of boron nitride. As this is the same function as the dispersant taught by Hinoki, and as Abe et al teaches the positive results from inclusion of this additive, one of ordinary skill would have had motivation to include the Abe dispersing agent in the Hinoki dispersion. Abe teaches that the additive is included as an aqueous solution of PVA. This constitutes a resin and has a hydroxyl group. Each limitation of instant claim 1 is therefore met by the teachings of Hinoki in view of Abe et al, and the claim is obvious and not patentably distinct. 
	Regarding claim 2, Hinoki teaches control of the charge of the ceramic particles (see paragraph 0070). 
	Regarding claim 4, Hinoki teaches charge control by cationic polymer (see paragraphs 0069-0070). 
	Regarding claim 5, Abe et al teaches that a PVA dispersant is included in the inventive dispersion. 
	Regarding claim 6, Hinoki teaches that the charge control is effected by a cationic polymer that can be polyethyleneimine (see paragraph 0137). 
	Regarding claim 8, Hinoki teaches that the inventive dispersion can be used to form sintered articles. Abe also teaches that sintered articles are formed from the dispersion taught therein, and teaches that the inventive silicon carbide/boron nitride articles are used in equivalent friction/abrasion-resistance applications. Abe teaches that the mixture is formed by planar pressing. This would form a green sheet. Each limitation of instant claim 8 is therefore met by the teachings of the prior art of record. 
Regarding claim 10, Hinoki et al teaches a method of forming a dispersion of silicon carbide and boron nitride. The method comprises forming an aqueous mixture particulates of the aforementioned ceramic materials. Hinoki teaches that the ceramic particles are given a negative charge (see paragraph 0070), and as such the silicon carbide and boron nitride have a charge sign that is the same as one another. Hinoki further teaches that the pH of the dispersion is set at 2-9; this range thus significantly overlaps and renders obvious the pH range of instant claim 10. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. Hinoki teaches that the dispersion is formed by mixing an aqueous mixture of silicon carbide with an aqueous dispersion of boron nitride. 
	Hinoki et al teaches that the inventive dispersion comprising a polymeric dispersant, but does not specify that the dispersant can be a resin having a hydroxyl group. However, it would have been obvious to one of ordinary skill in the art to modify Hinoki in view of Abe et al in order to use the polymeric additive taught therein. Abe et al teaches a similar aqueous dispersion of silicon carbide and boron nitride, and teaches that a binding additive is advantageously included in order to raise the dispersibility of boron nitride. As this is the same function as the dispersant taught by Hinoki, and as Abe et al teaches the positive results from inclusion of this additive, one of ordinary skill would have had motivation to include the Abe dispersing agent in the Hinoki dispersion. Abe teaches that the additive is included as an aqueous solution of PVA. This constitutes a resin and has a hydroxyl group. Each limitation of instant claim 10 is therefore met by the teachings of Hinoki in view of Abe et al, and the claim is obvious and not patentably distinct. 
	Regarding claim 11, Hinoki teaches charge control by the mixture of a functionalized polymer that can be i.e. polyethyleneimine in a solution of boron nitride particulate. This coats the ceramic particulate with the polymer. The further limitations of claim 11 are therefore met by the Hinoki teachings. 
	Regarding claims 13-14, the Hinoki charge control coating agent can be polyethyleneimine, a cationic polymer. 
	Regarding claim 15, Abe et al teaches that a PVA dispersant is included in the inventive dispersion.
Regarding claim 17, Hinoki teaches that the inventive dispersion can be used to form sintered articles. Abe also teaches that sintered articles are formed from the dispersion taught therein, and teaches that the inventive silicon carbide/boron nitride articles are used in equivalent friction/abrasion-resistance applications. Abe teaches that the mixture is formed by planar pressing. This would form a green sheet. Any planar pressing operation would necessarily involve pressing against a base. Each limitation of instant claim 17 is therefore met by the teachings of the prior art of record.
Allowable Subject Matter
10.	Claims 3, 9, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a dispersion meeting each limitation of instant claim 1 and wherein the silicon carbide particles are coated with aluminum hydroxide and are therefore charge controlled. The prior art also does not teach or suggest an article having the form of a prepreg and comprising a dispersion meeting each limitation of instant claim 1. The prior art additionally fails to teach a method meeting each limitation of instant claim 11, and wherein charge control of the silicon carbide particulate is carried out by mixing a solution of silicon carbide with an acid and a sodium aluminate charge control agent at a pH controlled to 9-12. Finally, the prior art does not teach or suggest a method of forming a prepreg material wherein a method meeting each limitation of instant claims 10-11 is carried out so as to form a dispersion and a green sheet therefrom, and wherein said sheet is laminated on to a fiber base material to form said prepreg. 
Conclusion
11.	Claims 1-2, 4-8, 10-11, are 13-17 are rejected. Claims 3, 9, 12, and 18 are objected to.
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW4 November 2022